Citation Nr: 1452039	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  08-36 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana



THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the New Orleans RO (hereinafter Agency of Original Jurisdiction (AOJ)) denied a rating greater than 50 percent for service-connected PTSD.  In October 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008.

The Board notes that, pursuant to the Veteran's request for a video conference hearing before a Veterans Law Judge, in January 2011 and again in March 2011, he was notified of a hearing scheduled for May 19, 2011.  The Veteran did not appear for the hearing and did not provide a reason for his failure to appear.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In July 2012, the Board remanded this claim to the AOJ for additional development.  After completing the requested development to the extent possible, the AOJ continued to deny the claim (as reflected in a January 2013 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In addition to a paper claims file, the record on appeal includes evidence stored in the Virtual VA and the Veterans Benefits Management System (VBMS) paperless, electronic storage systems.  Virtual VA contains VA clinic records added to the record in September 2012 as well as an Appellant's Brief dated October 2014.

For reasons expressed below, this matter is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.




REMAND

The Board finds remand is again required in order to comply with VA's duty to assist the Veteran.

The Veteran seeks a disability rating greater than 50 percent for his service-connected PTSD.  The Board remanded this claim in July 2012 for a VA examination of the Veteran to determine the current severity of his PTSD.

The AOJ reports that the Veteran failed to report for a VA examination scheduled for August 2012; however, the notice to report for examination from the VA Medical Center (VAMC) is not associated with the claims file.  Moreover, the Veteran reports that he did not receive the examination notice.  See VA Form 21-4138 received January 2013.  As the Board cannot determine whether the Veteran received proper notice to attend his scheduled VA examination, the Board finds that the Veteran should be rescheduled for VA examination. 

The Veteran is hereby advised that, failure to report to the scheduled examination, without good cause, may well result in denial of the claim for an increased rating.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination sent to him by the pertinent VA medical facility (preferably, the notice of examination). 

Prior to arranging for further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his PTSD from the Lafayette Community Based Outpatient Center (CBOC) and the VAMC in New Orleans, Louisiana, and records from these facilities dated through September 2012 are associated with the file; however, more recent records may exist.  The Board also observes that the Veteran has reported treatment from the "Vet Center" in Louisiana.  See VA treatment records dated May 16, 2007 and July 14, 2008.  Vet Center records are deemed generated by VA agents or employees under the Secretary's control and, thus, are deemed constructively of record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (citing to Bell v. Derwinski, 2 Vet. App. 611 (1992) and Department of Veterans Affairs, Federal Benefits for Veterans and Dependents, 85 (1997 ed.)).

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.  Hence, the AOJ should obtain all outstanding records of VA mental health evaluation and/or treatment of the Veteran, to include from the Lafayette CBOC and the New Orleans VAMC (dated since September 2012), as well as all clinic records from the "Vet Center" in Louisiana, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2014with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim on appeal-specifically, private (non-VA) records-explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, to include from the Lafayette CBOC and the New OrleansVAMC (dated since September 2012), as well as all clinic records from the "Vet Center" in Louisiana.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.   Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After the above development is completed and all obtainable records have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by an appropriate professional, to evaluate his PTSD.

The contents of the Veteran's entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.  The examiner should identify and completely describe the nature, extent and/or frequency (as appropriate) of all current symptomatology, and describe the impact of such on the Veteran's occupational and social functioning. 

All examination findings, along with complete, clearly-stated rationale for any conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination sent to him by the pertinent VA medical facility (preferably, the notice of examination).

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal.

If the Veteran fails, without goof cause, to report to the scheduled examination, in adjudicating  the claim for increased rating, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim on appeal in light of all pertinent evidence and legal authority (to include consideration of whether "staged rating" is warranted.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

